t c no united_states tax_court marc g bissonnette and lillian i cone petitioners v commissioner of internal revenue respondent docket no filed date p was a ferryboat captain for a company that carried travelers on sea voyages to destinations on puget sound washington the company’s home port was in seattle washington p worked approximately to 17-hour days on turnaround runs completed within hours that each included a 6-hour layover at an away- from-home port during off-season voyages and a to 1-hour layover at an away from home port during peak- season voyages p paid for his meals and incidental_expenses m ie while traveling p reported his m ie incurred during these layovers as miscellaneous_itemized_deductions under sec_162 i r c for and the deduction amounts were ascertained from the federal per_diem rates for m ie as prescribed under revproc_2000_39 2000_2_cb_340 and its successors r denied the deductions determining that p was not away from home within the meaning under sec_162 i r c because his voyages did not require him to obtain sleep or rest additionally r argues that if p is considered away from home and is entitled to deduct his m ie p was required to prorate and reduce those expenses for a partial day of travel away from home and was required to further reduce these expenses by percent pursuant to sec_274 i r c held petitioner was away from home for purposes under sec_162 i r c and may deduct m ie incurred while obtaining sleep or rest during the 6-hour layovers held further p may deduct the allowable federal m ie rate for a full_day of travel held further p is required to reduce his allowable m ie by percent pursuant to sec_274 i r c gregory l white for petitioners lisa m oshiro for respondent haines judge respondent determined deficiencies in petitioners’ federal income taxes for and years at issue of dollar_figure dollar_figure and big_number respectively unless otherwise indicated all section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar after concessions the issues for decision are whether marc g bissonnette petitioner was away from home within the meaning of sec_162 by virtue of his duties as a passenger ferryboat captain on turnaround voyages completed within hours if petitioner was away from home whether he is required to prorate and reduce his allowable meals and incidental_expenses m ie for a partial day of travel away from home and if petitioner was away from home whether he is required to further reduce his allowable m ie by percent pursuant to sec_274 findings_of_fact petitioner’s education and employment the parties’ stipulation of facts and the attached exhibits a are incorporated herein by this reference and the fact sec_2 the parties filed a stipulation of settled issues in which they agreed to the amounts of deductions that petitioners are entitled to claim for spouse union dues for the years at issue tax preparation fees in and spouse continuing education expenses in and license fees in the parties also stipulated that if the court determines petitioner was away from home during either the victoria layovers or the friday harbor layovers or both petitioner has substantiated the time place and business_purpose of the travel petitioner may use the federal m ie rate for the locality of travel for each day or partial day that he was away from home petitioner incurred telephone expenses of dollar_figure dollar_figure and dollar_figure for the years at issue respectively and petitioner incurred taxi expenses while in victoria during the years at issue of dollar_figure dollar_figure and dollar_figure respectively petitioner concedes that his miscellaneous_itemized_deductions for the years at issue are limited to amounts which exceed percent of his adjusted_gross_income under sec_67 stipulated are so found at the time the petition was filed petitioners resided in kingston washington kingston is a community on the kitsap peninsula washington on puget sound after petitioner graduated from high school in he was nominated to attend the merchant marine academy by senator claiborne pell petitioner graduated from the academy in with a bachelor of science degree for the next to years petitioner operated deep sea vessels he then returned to school to earn a master’s degree in marine transportation at the university of rhode island in petitioner has two oceans licenses one permits him to be master of a ship up to big_number tons the other to be a third mate on a ship without limitations as to the ship’s tonnage during the years at issue petitioner was employed as the director of marine operations and senior captain for clipper navigation inc the company the company owned and operated ferryboats that carried travelers on sea voyages throughout puget sound the company’s main office terminal and home port are in seattle washington the company paid petitioner an hourly rate his duties included captaining the ferryboats named victoria clipper clipper victoria clipper iii clipper iii and the lewis and clark to victoria b c canada victoria and or friday harbor washington in the san juan islands friday harbor on all voyages each ferryboat was maintained by a crew and a first mate each ferryboat carried up to big_number passengers and as captain petitioner was responsible for the safety of all passengers this responsibility required his full attention at all times any trouble or incident on the ferryboat during a voyage was his responsibility the voyages petitioner captained began and ended within the same 24-hour period at the company’s home port in seattle washington he generally worked to hours a day for consecutive days with the following consecutive days off he typically began work as early a sec_5 a m to a m to prepare the ferryboat and was released from duty between p m to p m and occasionally as late as midnight the time fluctuations were a result of changes in the company’s schedule and a variety of other unpredictable factors including u s customs and border protection security checks high sea levels poor weather maintenance problems log tows fueling interference by recreational boats minimum wake requests and assisting with rescues or medical emergencies for example if weather conditions were severe petitioner would need to take an alternative route which could extend travel time by approximately hours the first mate could operate the ferryboat only while in the captain’s presence at the end of a workday petitioner usually did not have time to return to his personal_residence for dinner on account of his early starting time and long commute to and from his residence he remained in seattle and slept on a cot stored aboard one of the company’s vessels the company did not require him to stay overnight pay him during this time nor provide him an allowance for meals or incidental_expenses regardless during overnight periods he helped out with maintenance problems and kept watch for bad weather on one occasion severe weather forced petitioner to move a ferryboat in the middle of the night usually half of the captains employed by the company stay overnight on the ferryboats the company’s voyages during the year are classified as occurring during either peak travel season or off-peak travel season b peak travel season in the years at issue the peak travel seasons began date date and date and each generally lasted though september of the year in which it began petitioner ordinarily captained the clipper iii in and on a schedule servicing both friday harbor and victoria on the same day because the company leased the clipper iii to the united petitioner does not claim he was away from home when he stayed overnight in seattle on one of the company’s ferryboats states navy in petitioner captained its replacement the lewis and clark the lewis and clark was smaller and slower than the clipper iii as a result the company altered the peak- season schedule to limit the voyages to friday harbor and discontinued the friday harbor to victoria leg of the voyage for the entire season occasionally petitioner captained another ferryboat because of a shift trade with another captain or to cover for an ill captain the ferryboats petitioner captained during the peak-seasons for the years at issue generally followed the schedules below departure arrival depart seattle1 arrive friday harbor depart friday harbor arrive victoria depart victoria arrive friday harbor depart friday harbor arrive seattle2 a m a m a m p m p m p m p m p m a m a m a m a m a m --- p m --- p m --- --- p m p m p m p m p m passengers generally start boarding minutes to an hour before departure as stated above the seattle arrival time could be later because of unpredictable circumstances in and the clipper iii had a 30-minute-to-1-hour layover in victoria and friday harbor in the lewis and clark voyages had a layover in friday harbor that lasted over hours during all layovers neither petitioner nor the crew were for purposes of this opinion peak travel season voyages are only the voyages performed with the clipper iii and the lewis and clark off duty and during the 5-hour layover petitioner usually fueled the ferryboat and continually moved it to different locations because of harbor congestion because petitioner did not go off duty during these voyages the company provided a second captain capable of maintaining the ferryboat to allow petitioner time to rest petitioner did not provide receipts to substantiate his m ie incurred during peak-season layovers or during on-board rest breaks instead he used the allowable federal m ie rate for the locality of travel c off-peak travel season in the years at issue each off-peak travel season ran from september until the next year’s peak-season began during each off-peak season petitioner typically captained the clipper from seattle to victoria and back the clipper generally departed seattle between and a m arrived in victoria between and a m departed victoria between and p m and the federal m ie rate represents the daily amount that the government pays to its traveling employees to reimburse them for breakfast lunch dinner and incidental_expenses 115_tc_210 the term locality of travel means the locality where an employee traveling away from home in_connection_with_the_performance_of_services as an employee of the employer stops for sleep or rest revproc_2000_39 2000_2_cb_340 revproc_2001_47 2001_2_cb_332 revproc_2002_63 2002_2_cb_691 revproc_2003_80 2003_2_cb_1037 arrived back in seattle between p m and p m during the to 7-hour layover the passengers would explore the city of victoria the company provided a four-bedroom condominium in victoria where the clipper’s crew rested during the layover because most of the crew were young and noisy petitioner did not go to the condominium instead he had lunch swam for minutes and returned to the clipper to sleep or rest for approximately hours on a cot he stored on board if the sleeping accommodations on the ferryboat had not been available petitioner would have rented a room at a hotel petitioner was neither paid an hourly wage for the layover period in victoria nor reimbursed for m ie he incurred during these layovers petitioner did not provide receipts to substantiate his m ie instead he used the allowable federal m ie rate for the locality of travel d procedural background petitioners timely filed their federal_income_tax returns for the years at issue respondent issued the notice_of_deficiency in dispute on date petitioners timely filed their petition on date petitioners’ gross_income for the years at issue is not in dispute the parties dispute whether petitioners may deduct under sec_162 traveling expenses listed on their schedules a itemized_deductions for the years at issue and if any of the expenses are deductible whether petitioners must reduce the deductible amounts pursuant to the partial day rule and sec_274 opinion petitioner argues his m ie are deductible because they were incurred while he was traveling away from home on business trips requiring sleep or rest sec_262 provides that a taxpayer generally cannot deduct personal living or family_expenses however sec_162 allows taxpayers to deduct traveling expenses paid_or_incurred while away from home in the pursuit of a trade_or_business traveling expenses include travel fares meals lodging and other expenses incident to travel sec_1_162-2 income_tax regs for purposes of sec_162 the term home generally means the taxpayer’s principal place of employment and not where his or her personal_residence is located 74_tc_578 we decide the issues in this case including whether petitioner was away from home for purposes of sec_162 on the basis of the evidence in the record without regard to the burden_of_proof accordingly we need not and do not decide whether the burden-shifting rule_of sec_7491 applies see 116_tc_438 a sec_162 sleep_or_rest_rule the standard used to determine whether a taxpayer is away from home was developed through a series of cases including 286_f2d_333 5th cir as stated in williams as applied to a traveler whose work does not require him to be away_from_home_overnight the standard is if the nature of the taxpayer’s employment is such that when away from home during released time it is reasonable for him to need and to obtain sleep or rest in order to meet the exigencies of his employment or the business demands of his employment his expenditures including incidental_expenses such as tips for the purpose of obtaining sleep or rest are deductible traveling expenses under sec_162 id this standard is commonly referred to as the sleep_or_rest_rule the facts of williams assist in understanding the sleep_or_rest_rule articulated above in williams the taxpayer a railroad engineer worked a 16-hour day every other day on a turnaround run between montgomery alabama his home terminal and atlanta georgia he had a 6-hour layover in atlanta before his return to montgomery the same day although the taxpayer was not required by his employer to do so during the layover period he felt it was necessary to sleep and rest and rented a hotel room at the hotel he had lunch and dinner as well as rested and slept before resuming work the court_of_appeals for the fifth circuit concluded that on account of the length of the taxpayer’s workday hours the duration of his layover hours and the responsibility of his position it was necessary for the taxpayer to rest during his layover in order to carry out his assignment even though no statute regulation or railroad rule required him to sleep or rest before his return trip id pincite furthermore the court reasoned that the phrase away from home does not require a person to actually be away overnight the court held that the costs of meals lodging and tips during the 6-hour layover were deductible id pincite shortly after williams was decided the commissioner issued revrul_61_221 1961_2_cb_34 which announced his concurrence with the sleep_or_rest_rule as interpreted in williams the although the length of a workday is considered in determining whether a taxpayer actually needed sleep or rest the revenue act does not necessarily require as a prerequisite to a deduction for traveling expenses on less than an overnight trip that the employee work substantially longer than an ordinary workday 286_f2d_333 5th cir the pertinent part of revrul_61_221 1961_2_cb_34 states the internal_revenue_service will follow the recent decision of the united_states court_of_appeals for the fifth circuit in f m williams v george d patterson fed 2d the service had contended that the taxpayer was not away from home on such trips because they were not continued continued overnight trips as that term is explained in revrul_54_497 c b pincite for the reason that williams’ trips did not necessitate his absence from his home terminal for a minimum period which lasted substantially longer than an ordinary days’ work and during which his duties required him to obtain necessary sleep in atlanta the court concluded however that williams had satisfied the dual test prescribed by the service since his 16-hour absence on such round trips including one hour for discharging his duties before leaving and after returning to his home terminal was substantially longer than an ordinary workday and it was reasonably necessary for williams to sleep during his layover in order to carry out his assignment even though there was no statute regulation or railroad order requiring him to sleep and rest prior to his return run the service agrees with the court in interpreting revrul_54_497 as allowing the deduction in this case and concurs in general with the court's understanding that the correct rule governing the deductibility of such expenses is as follows if the nature of the taxpayer’s employment is such that when away from home during released time it is reasonable for him to need and to obtain sleep or rest in order to meet the exigencies of his employment or business demands of his employment his expenditures including incidental_expenses such as tips for the purpose of obtaining sleep or rest are deductible traveling expenses under sec_162 of the code however the service does not consider the brief interval during which an employee may be released from duty for the purpose of eating rather than sleeping as constituting an adequate rest period to satisfy the overnight_rule as a test for the deductibility of meal expenses on business trips completed within one day supreme court in 389_us_299 observed that the rule contemplated a sleep or rest period of sufficient duration that would ordinarily be related to a significant increase in expenses the supreme court acknowledged the rule provided a definite fair and ascertainable_standard id pincite the tax_court in 54_tc_1210 affd 435_f2d_1290 1st cir indicated that the rest period contemplated by the sleep_or_rest_rule is of the type illustrated by williams and normally involves a rest of sufficient duration to cause an increase in expenses a brief rest period which anyone can at any time without special arrangement and without special expense take in his own automobile or office does not qualify id pincite the court in barry disallowed expenses for meals claimed by a taxpayer on 1-day business trips that lasted between and hours during which the taxpayer rested briefly once or twice in his automobile if the nature of petitioner’s employment was such that when away from home during released time it was reasonable for him to need and to obtain sleep or rest in order to meet the exigencies or business demands of his employment his expenses for this purpose would be traveling expenses under sec_162 see williams v patterson supra pincite revrul_75_170 1975_1_cb_60 however the released time must be of a sufficient duration that it would ordinarily be related to a significant increase in expenses see united_states v correll supra b peak travel season respondent argues that petitioners are not entitled to a deduction for the expenses_incurred in the brief layovers during peak travel season because the layovers were insufficient in duration to require sleep or rest in and during peak-season petitioner’s layovers in victoria and friday harbor never exceeded an hour and he did not produce evidence showing he rested during that time petitioner also did not show he rested during the 5-hour layover in friday harbor during peak- season in instead petitioner testified that during this layover he was operating the ferryboat even though petitioner testified he did sleep or rest while another captain took command of the ferryboat he did not produce evidence showing the rest period was part of a layover released time or was of sufficient duration that it caused him to incur a significant increase in expenses as to the peak-season runs petitioner’s case is indistinguishable from barry v commissioner supra therefore the court finds petitioner was not away from home within the meaning of sec_162 during peak-season victoria friday harbor runs in and and the friday harbor runs in c off-peak travel season respondent citing stevens v commissioner tcmemo_1985_ argues that petitioner is not entitled to a deduction for the expenses_incurred during the off-peak-season to 7-hour layovers in victoria because the layovers were solely the result of scheduling rather than petitioner’s need for sleep or rest however the proper inquiry is into the nature of petitioner’s employment and his need for sleep or rest not whether a layover was the result of scheduling the factors to consider in determining whether petitioner needed sleep or rest include his age his physical condition the length of his workday and the importance of being alert so that he could carry out his job’s responsibilities without fear of injury to others these factors are applied against the background of petitioner’s experience in his employment and the practices and customs of similarly situated individuals see williams v patterson f 2d pincite petitioner’s background is impressive after attending the merchant marine academy he earned a master’s degree in marine transportation and he has been employed in this field for over years in the years at issue petitioner was the director of marine operations and senior captain for the company his workday lasted on average to hours including a to 7-hour layover in victoria during off-peak season he was responsible for his crew and the safety of up to big_number passengers during all voyages because of possible extreme weather conditions high sea levels log tows and other obstacles in the ocean petitioner as captain had to give his full attention at all times and any trouble or incident on the ferryboat was his responsibility petitioner also needed to consider that his workday could be significantly lengthened on account of any of the above situations as a result petitioner’s job was very demanding considering the facts this court finds it was reasonable for petitioner to obtain sleep or rest in order to meet the exigencies and business demands of his employment see williams v patterson f 2d pincite further the released time of to hours during the victoria voyage was sufficient in duration that it would normally be related to an increase in expensesdollar_figure accordingly petitioner was away from home for purposes of sec_162dollar_figure petitioner would have incurred significant out-of-pocket lodging_expenses during his layover but for the fact that he was furnished with a place to sleep see johnson v commissioner t c pincite 18_tc_649 petitioner must deduct his allowable m ie as itemized_deductions for the years at issue see sec_67 revproc_2000_39 sec c b pincite revproc_2001_47 sec continued d m ie respondent argues that if petitioner is found to have been away from home under sec_162 the allowable federal m ie rate should be reduced pursuant to the partial day rule and further reduced by the 50-percent limitation rule_of sec_274 as prescribed in certain revenue procedures sec_274 generally disallows a deduction under sec_162 for any traveling expense including meals_and_lodging while away from home unless the taxpayer complies with certain substantiation requirements sec_274 the section further provides that regulations may prescribe that some or all of the substantiation requirements do not apply to an expense which does not exceed an amount prescribed by those regulations id pursuant to sec_1_274-5 income_tax regs the commissioner is authorized to prescribe rules in pronouncements of general applicability under which allowances for certain types of ordinary and necessary expenses for traveling away from home will be regarded as satisfying the substantiation requirements of sec_274 118_tc_428 sec_1_274-5 and income_tax regs provides the commissioner may establish a method under continued c b pincite revproc_2002_63 sec c b pincite revproc_2003_80 sec c b pincite which a taxpayer may use a specified amount or amounts for m ie paid_or_incurred while traveling away from home in lieu of substantiating the actual costs under sec_274dollar_figure for purposes of sec_1_274-5 and j and income_tax regs revproc_2000_39 2000_2_cb_340 revproc_2001_47 2001_2_cb_332 revproc_2002_63 2002_2_cb_691 and revproc_2003_80 2003_2_cb_1037 hereinafter referred to collectively as the revenue procedures authorize various methods a taxpayer may elect to use in lieu of substantiating actual expenses for deemed substantiation of the taxpayer’s m ie incurred while traveling away from homedollar_figure par j of sec_1_274-5 income_tax regs applies to incidental_expenses incurred after date sec dollar_figure of revproc_2000_39 c b pincite and of revproc_2001_47 c b pincite provides the method a taxpayer may use in lieu of substantiating the costs for incidental_expenses for prior periods revproc_2000_39 supra and revproc_2001_47 supra apply for the years at issue and respectively revproc_2002_63 supra and revproc_2003_80 supra apply for the year at issue revproc_2000_39 supra is effective for m ie allowances paid_or_incurred on or after date revproc_2001_47 supra superseding revproc_2000_39 supra restates the relevant sections of revproc_2000_39 supra revproc_2002_63 supra superseding revproc_2001_47 supra restates the relevant sections of revproc_2001_47 supra except for modifications discussed in this opinion revproc_2003_80 supra superseding revproc_2002_63 supra restates the relevant sections of revproc_2002_63 supra except for modifications discussed in this opinion section dollar_figure of the revenue procedures provides in lieu of using actual expenses in computing the amount allowable as a deduction for ordinary and necessary meal and incidental_expenses paid_or_incurred for travel away from home employees and self-employed individuals who pay or incur meal expenses may use an amount computed at the federal m ie rate for the locality of travel for each calendar day or partial day the employee or self-employed_individual is away from home such amount will be deemed substantiated for purposes of paragraphs b and c of sec_1_274-5 provided the employee or self-employed_individual substantiates the elements of time place and business_purpose of the travel for that day or partial day in accordance with those regulations respondent concedes petitioner substantiated the time place and business_purpose of the travel and may use the federal m ie rate for the locality of travel for each day or partial day that petitioner was away from home however respondent argues that because petitioner was not away from home for as many a sec_24 hours in day only three-fourths of the federal m ie rate is allowable as a deduction during the off-peak-season turnaround voyages completed within hours section dollar_figure of the revenue procedures states that a full federal m ie rate for the locality of travel is available for a full_day of travel from a m to midnight to determine the amount of m ie deemed substantiated under section dollar_figure of the revenue procedures for partial days of travel section dollar_figure of the revenue procedures provides that either of the following methods may be used to prorate the federal m ie rate the rate may be prorated using the method prescribed by the federal travel regulations currently the federal travel regulations allow three-fourths of the applicable federal m ie rate for each partial day during which the employee or self-employed_individual is traveling away from home in_connection_with_the_performance_of_services as an employee or self-employed_individual the same ratio may be applied to prorate the allowance for incidental_expenses described in section dollar_figure of this revenue_procedure or the rate may be prorated using any method that is consistently applied and in accordance with reasonable business practice for example if an employee travels away from home from a m one day to p m the next day a method of proration that results in an amount equal to two times the federal m ie rate will be treated as being in accordance with reasonable business practice even though only one and a half times the federal m ie rate would be allowed under the federal travel regulations the quotation below is from rev procs and supra and differs in minor respects from the comparable provisions of rev procs and supra pursuant to rev procs and supra a taxpayer substantiating his m ie expenses under sec dollar_figure of those revenue procedures generally is limited to using the method in sec of the revenue procedures for proration of the federal m ie rate however if sec dollar_figure of the revenue procedures applies then either method under sec dollar_figure of the revenue procedures may be used to determine the amount deemed substantiated for a partial day of travel petitioner is substantiating his m ie under sec dollar_figure of the revenue procedures and he is employed in the transportation industry as defined under sec_4 of the revenue procedures therefore he may use either method the last sentence does not appear in revproc_2000_39 sec c b pincite or in revproc_2001_47 sec c b pincite and has no effect upon this case in particular the method in section of the revenue procedures allows the taxpayer to prorate the federal m ie rate using any method that is consistently applied and is in accordance with reasonable business practice in the example even though both days are partial days a taxpayer is allowed to use full days of the federal m ie rate for travel away from home for hours the first day a m to midnight and hours the second day midnight until p m petitioner consistently applied the full federal m ie rate to all off-peak-season voyages requiring him to be away from home for to hours a day considering the length of petitioner’s workday allowing petitioner to use the full federal m ie rate may be treated as in accordance with reasonable business practice by analogy to the example therefore the court finds petitioners may treat as substantiated the full federal m ie rate pursuant to section dollar_figure of the revenue procedures for the days petitioner incurred expenses while away from home during the off-peak-season voyages to victoria with to 7-hour layovers e sec_274 50-percent limitation petitioner argues that respondent is precluded from asserting he must reduce the allowable m ie deduction by percent as required by sec_274 because respondent raised it for the first time in his opening brief as a general_rule this court will not consider issues raised for the first time on brief where surprise and prejudice are found to exist 76_tc_708 petitioner was not surprised or prejudiced the revenue procedures petitioner relied upon as discussed above clearly state that sec_274 reduces the allowable federal m ie rate by percent furthermore petitioner raised in his pretrial memorandum and opening brief the issue that if the taxpayer was ‘away from home ’ what amount is allowable as a travel deduction accordingly this court finds petitioner was not surprised and prejudiced by respondent’s posttrial contentions in this regard sec_274 provides that the amount allowable as a deduction for any expense for food or beverages is generally limited to 50-percent of the amount of the expense that would otherwise be allowable the revenue procedures provide rules for applying the sec_274 50-percent limitation to per_diem allowances under section of the revenue procedures a taxpayer who computes the amount of his or her m ie under section dollar_figure of the revenue procedures is required to treat that amount as an expense for food and beverages the expenses are thus subjected to sec_274 petitioner incurred food or beverage and incidental_expenses while traveling away from home for business during the years at issue petitioner also computed and substantiated his m ie under section dollar_figure of the revenue procedures therefore his m ie incurred during the years at issue are subject_to the sec_274 50-percent limitation in the alternative petitioner argues that if the 50-percent limitation under sec_274 applies he is eligible for an exception sec_274 provides that paragraph shall not apply to any expense if e such expense is for food or beverages-- i required by any federal_law to be provided to crew members of a commercial_vessel ii provided to crew members of a commercial vessel-- i which is operating on the great lakes the saint lawrence seaway or any inland waterway of the united_states and ii which is of a kind which would be required by federal_law to provide food and beverages to crew members if it were operated at sea clauses i and ii of subparagraph e shall not apply to vessels primarily engaged in providing luxury_water_transportation determined under the principles of subsection m the evidence failed to show he qualified for an exception to the sec_274 50-percent limitation he did not demonstrate the company was required by any law to provide food or beverages to him or that the clipper the clipper iii or the lewis and clark was a vessel of a kind that would have been required by federal_law to provide food and beverages to its crew members if it operated at sea therefore this court concludes that sec_274 limits petitioner’s deduction of his allowable m ie to percentdollar_figure the court in reaching its holding has considered all arguments made and concludes that any arguments not mentioned above are moot irrelevant or without merit to reflect the foregoing under rule decision will be entered sec_274 allows a taxpayer to deduct a larger percentage of his or her allowable food and beverage expense if the food and beverages are consumed while away from home by an individual during or incident to the period of duty subject_to the hours_of_service limitations of the department of transportation petitioner did not provide evidence that the hours_of_service limitations established by the department of transportation apply to his activities as director of marine operations and senior captain for the company
